Citation Nr: 1213798	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to medications prescribed for service-connected disabilities.

2.  Entitlement to erectile dysfunction (ED) (also claimed as loss of use of a creative organ), claimed as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2006 and June 2009 rating decisions by the RO in Waco, Texas.  The Veteran testified at a personal hearing at the RO in October 2010 before the undersigned.  A transcript of the hearing is contained in the record.  

The Board remanded these claims in a January 2011 decision which also granted service connection for diabetes mellitus, type 2.  They return now for appellate consideration.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay created by further remand; however, the Board concludes that such remand is necessary to ensure compliance with the previous remand instructions.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board stated in the January 2011 remand that the Veteran's claims were on direct and secondary bases.  Secondary theories of entitlement encompass both causation and aggravation.  The Veteran alleged a direct relationship to service for his GERD in addition to arguing that the medication for his service-connected disabilities caused or aggravated the condition.  Similarly, the Board noted that the Veteran's erectile dysfunction (ED) predated diagnosis of diabetes mellitus, type 2 by several years.  The May 2011 VA examination report obtained on remand contains opinions which omit aggravation entirely.  This renders the opinions inadequate for ratings purposes alone.  Worse still, the offered opinions as to GERD are not adequate.  First, the GERD opinion addressing the medication theory of causation is asserted without rationale.  Second, the GERD opinion failed to address the Veteran's contentions of onset during service, a direct service connection theory of the claim which was highlighted in the Board's remand.  Further remand for additional development of the prior remand instructions is warranted.  See Stegall.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2011 VA examination.  If that examiner is not available, the claims file should be sent to another appropriate examiner(s).  The claims file and a copy of this remand must be provided to the examiner, and the examiner must review the multi-volume claims file and annotate the examination report as to whether he or she did review the claims file.

Based on review of the Veteran's claims file, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide the following opinions: is it at least as likely as not (50 percent or better probability) that any currently diagnosed GERD is etiologically related to service, or was caused or aggravated (i.e., chronically worsened) by medications he has been prescribed for his service-connected disabilities? 

Additionally, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's ED was caused or aggravated by his service-connected diabetes mellitus.  If the Veteran's ED is not related to his diabetes mellitus, the examiner should note if there is any deformity of the penis, and provide an opinion as to whether it is at least as likely as not that the disability is etiologically related to active service.

The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

The examiner must provide a complete rationale for any opinion provided.  The examiner must provide separate rationales for causation and aggravation.  

2.  Then, after ascertaining that all requested development has been completed, the RO/AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

